DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroda et al. (JP 2002-055291 A)(The following remarks are made with respect to the English translation, mailed herewith).
Regarding claim 1, Kuroda et al. disclose an optical scanning device comprising:
a light source (50; see figures 3-4; and page 7 of the translation, 6th paragraph) and
a beam detector (72; see figures 3-4; and translation page 8, 4th-to-last paragraph and paragraph bridging pages 9-10) that takes a main scanning start time of a light beam (light beam; supra) emitted from the light source and deflection-scanned (polygon mirror 51; see figures 3-4; and translation page 7, 7th through 10th and 2nd-to-last paragraphs) in a predetermined main scanning direction (main scanning line direction; see figures 3-4; and page 8 of the translation, 6th-to-last paragraph) by a deflection-scanning component (polygon mirror 51; see figures 3-4; and translation page 7, 7th through 10th and 2nd-to-last paragraphs), 
wherein on the light source and the beam detector, an emission side of the light source and a light receiving side of the beam detector face (see paragraphs 3-4) a light-incident side of an fθ lens (61; see figures 3-4; and the paragraph bridging pages 7-8 of the translation), which is longest in the main scanning direction (see figures 3-4); and
wherein in the main scanning direction, the light source is arranged on the upstream side in the main scanning direction and the beam detector is arranged on the downstream side in the main scanning direction, or (note that these two are alternatives) the beam detector is arranged on the upstream side in the main scanning direction and the light source is arranged on the downstream side in the main scanning direction (this arrangement is clear from figures 3-4).

Regarding claim 2, Kuroda et al. disclose the optical scanning device according to claim 1, 
wherein the light source and the beam detector are disposed along the main scanning direction (see figures 3-4).
Regarding claim 3, Kuroda et al. disclose the optical scanning device according to claim 1, 
wherein the light beam incident on the deflection-scanning component and the light beam incident on the beam detector intersect when viewed from a direction of the rotational axis of the deflection-scanning component (this is clear from figures 3-4).
Regarding claim 6, Kuroda et al. disclose the optical scanning device according to claim 1 comprising
a single substrate provided along the main scanning direction (the housing of item 11; figure 2), 
wherein the light source and the beam detector are provided on the single substrate (supra).
Regarding claim 11, Kuroda et al. disclose an image forming apparatus (1; see figure 1; and page 5 of the translation, 6th paragraph) comprising the optical scanning device according to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (JP 2002-055291 A)(The following remarks are made with respect to the English translation, mailed herewith).
Regarding claim 4, see the foregoing rejection of claim 1, for limitations recited therein. 
Regarding claim 4, Kuroda et al. do not disclose the highlighted limitations:
wherein the light source and the beam detector are arranged on a main scanning start side with respect to the light beam.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Kuroda et al. such that the light source and the beam detector are arranged on a main scanning start side with respect to the light beam, because it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Allowable Subject Matter
Claims 5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest, "in an orthogonal direction ... to both the main scanning direction and the direction of the rotational axis of the deflection- scanning component, ... nearer than the fθ lens is to a side of the deflection-scanning component is a ... mirror that reflects the light beam emitted from the light source toward the deflection-scanning component", in combination with the remaining claim elements as set forth in claim 5
The prior art does not disclose or suggest, "wherein the light source and the beam detector, with the deflection-scanning component in between, are provided on a wall ... on a side opposite the fθ lens in a housing of the optical scanning device", in combination with the remaining claim elements as set forth in claim 7.
The prior art does not disclose or suggest, "in an orthogonal direction ... to both the main scanning direction and the direction of the rotational axis of the deflection- scanning component, ... nearer than the fθ lens is to a side of the deflection-scanning component is a ... mirror that reflects the light beam from the deflection-scanning component toward the beam detector", in combination with the remaining claim elements as set forth in claim 8, and claim 9 depending therefrom.
The prior art does not disclose or suggest, "wherein an arrangement position of the cylindrical lens and an arrangement position of the beam detection lens overlap in an orthogonal direction ... to both the main scanning direction and the direction of the rotational axis of the deflection-scanning component when viewed from a height direction of the fθ lens", in combination with the remaining claim elements as set forth in claim 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/GEOFFREY T EVANS/               Examiner, Art Unit 2852